      Case 1:19-cv-01029-DNH-CFH Document 95 Filed 06/11/20 Page 1 of 1




                       Young Sommer LLC
                                          ATTORNEYS AT LAW
                                           _______________
                         EXECUTIVE WOODS, FIVE PALISADES DRIVE, ALBANY, NY 12205
                                   Phone: 518-438-9907 • Fax: 518-438-9914
                                             _______________
                                         www.youngsommer.com


                                                                                      Kristin Carter Rowe, Esq.
                                                                                     Telephone Extension: 239
                                                                                   krowe@youngsommer.com

                                            June 11, 2020

Via ECF
Hon. David N. Hurd
Alexander Pirnie Federal Building and U.S. Courthouse
10 Broad Street
Utica, New York 13501

       Re:     State of New York, et al. v. U.S. Environmental Protection Agency, et al.
               Case No.: 1:19-cv-01029-DNH-CFH

Dear Hon. David N. Hurd:

       On behalf of Defendant-Intervenor General Electric Company, we write to advise the Court
that GE will not be submitting any papers in connection with the State of New York’s Motion to
Supplement the Administrative Record (Dkt. 91). This letter is being filed in light of the Court’s
Text Order directing that responses to the motion be filed by noon on June 11, 2020 (Dkt. 94).

                                                         Respectfully submitted,

                                                         /s/ Kristin C. Rowe
                                                         Kristin C. Rowe, Esq.

Cc:    All Attorneys of Record (Via ECF)
